Title: General Orders, 4 April 1781
From: Washington, George
To: 


                        
                             Wednesday April 4th 1781
                            Parole 
                            Countersigns 
                        
                        Captain Symond’s Company of Artillery having been by the late arrangement of the army annexed to Colonel
                            Procter’s Regiment they are to march immediately to Newtown in Bucks county in Pennsylvania and join that regiment.
                    